Name: Council Decision (EU) 2019/639 of 15 April 2019 on the position to be taken on behalf of the European Union at the ninth meeting of the Conference of the Parties as regards amendments to Annexes A and B to the Stockholm Convention on Persistent Organic Pollutants
 Type: Decision
 Subject Matter: international affairs;  environmental policy;  deterioration of the environment;  chemistry;  health
 Date Published: 2019-04-24

 24.4.2019 EN Official Journal of the European Union L 109/22 COUNCIL DECISION (EU) 2019/639 of 15 April 2019 on the position to be taken on behalf of the European Union at the ninth meeting of the Conference of the Parties as regards amendments to Annexes A and B to the Stockholm Convention on Persistent Organic Pollutants THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Stockholm Convention on Persistent Organic Pollutants (the Convention) entered into force on 17 May 2004 and was concluded by the Union by means of Council Decision 2006/507/EC (1). (2) Regulation (EC) No 850/2004 of the European Parliament and of the Council (2) implements the Convention within the Union. (3) In accordance with Article 8 of the Convention, the Conference of the Parties may list chemicals in Annexes A, B and/or C to the Convention and specify control measures related to those chemicals. (4) In order to protect human health and the environment from further releases of dicofol, perfluorooctanoic acid (PFOA), its salts and PFOA-related compounds, it is necessary to reduce or eliminate the production and use of those chemicals at global level and to support their listing in the relevant Annexes to the Convention. In addition, it is necessary to further reduce or eliminate the use of perfluorooctane sulfonic acid (PFOS), its salts and perfluorooctane sulfonyl fluoride (PFOSF), by amending or deleting the acceptable purposes and/or specific exemptions in Annex B to the Convention. (5) At its ninth meeting, the Conference of the Parties is expected to decide whether to list those chemicals in Annex A to the Convention and to modify existing entries in Annex B to the Convention. (6) It is appropriate to establish the position to be taken on the Union's behalf at the ninth meeting of the Conference of the Parties as regards amendments to Annexes A and B to the Convention, as those amendments will be binding on the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf at the ninth meeting of the Conference of the Parties to the Stockholm Convention on Persistent Organic Pollutants (the Convention), taking due account of the relevant recommendations of the Persistent Organic Pollutants Review Committee, shall be to support the: (a) listing of dicofol in Annex A to the Convention without specific exemptions; (b) listing of perfluorooctanoic acid (PFOA), its salts and PFOA-related compounds in Annex A to the Convention, including the insertion of a new part [X] in Annex A to the Convention, with specific exemptions for: (i) manufacture of semiconductors or related electronic devices, including for 10 years from the date of entry into force of these amendments an exemption for refurbishment parts for equipment for manufacture of semiconductors or related electronic devices; (ii) photographic coatings applied to films; (iii) textiles for oil and water repellency for the protection of workers from dangerous liquids that comprise risks to their health and safety; (iv) invasive and implantable medical devices; (v) fire-fighting foam for liquid fuel vapour suppression and liquid fuel fires already in installed systems, including both mobile and fixed systems; (vi) use of perfluoroctyl iodide for the production of perfluorooctyl bromide for the purpose of producing pharmaceutical products until 2036, subject to regular review; (c) amendment of paragraph 3(b) of part [X] of Annex A to the Convention on PFOA, its salts and PFOA-related compounds: addition of Testing to verify the proper functioning of an installed system that already contains fire-fighting foam that contains or may contain PFOA, its salts and PFOA-related compounds may be allowed, provided that emissions to the environment are prevented and collected effluents are disposed of in an environmentally sound manner, in accordance with Article 6(1) of the Convention.; (d) deletion of the following acceptable purposes from the entry on perfluorooctane sulfonic acid (PFOS) and its derivatives in Annex B to the Convention: photo-imaging, photo-resist and anti-reflective coatings for semi-conductors, etching agent for compound semi-conductors and ceramic filters, aviation hydraulic fluids, certain medical devices (such as ethylene tetrafluoroethylene copolymer (ETFE) layers and radio-opaque ETFE production, in vitro diagnostic medical devices, and CCD colour filters); (e) deletion of the following specific exemptions from the entry on PFOS and its derivatives in Annex B to the Convention: photo masks in the semiconductor and liquid crystal display (LCD) industries, metal plating (hard metal plating), metal plating (decorative plating), electric and electronic parts for some colour printers and colour copy machines, insecticides for control of red imported fire ants and termites, chemically driven oil production; (f) amendment of the acceptable purpose for PFOS and its derivatives for production and use of fire-fighting foam to a specific exemption for the use of fire-fighting foam for liquid fuel vapour suppression and liquid fuel fires; (g) amendment of the acceptable purpose for PFOS and its derivatives for production and use for metal plating (hard metal plating) only in closed-loop systems to a specific exemption for that use; (h) amendment of the acceptable purpose for PFOS and its derivatives for use in insect baits for control of leaf-cutting ants from Atta spp. and Acromyrmex spp. by including sulfluramid and specifying that the acceptable purpose is for agricultural use only. Article 2 Minor changes to the position referred to in Article 1 may be agreed to, in the light of developments at the ninth meeting of the Conference of the Parties, by representatives of the Union, in consultation with the Member States, during on-the-spot coordination meetings, without a further decision of the Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Council Decision 2006/507/EC of 14 October 2004 concerning the conclusion, on behalf of the European Community, of the Stockholm Convention on Persistent Organic Pollutants (OJ L 209, 31.7.2006, p. 1). (2) Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (OJ L 158, 30.4.2004, p. 7).